Bussey, Justice
(dissenting) :
I most respectfully dissent. The case of Sexton v. Harleysville Mutual Casualty Co., 242 S. C. 182, 130 S. E. (2d) 475, is, to my mind, neither controlling nor persuasive in the decision of this case. That case was decided strictly on the basis of the language contained in the policy,, the applicability of any statutory provision not being either raised or considered.
Here we are dealing with a policy which was certified as proof of financial responsibility under the provisions of the Motor Vehicle Safety Responsibility Act, and, consequently, the provisions of Section 46-750.13, Code of Laws of South Carolina, 1962, (now Section 46-750.32, cumulative supplement), clearly control the decision of this case. New York *401Life Insurance Co. v. Greer, 170 S. C. 151, 169 S. E. 837; Laird v. Nationwide Insurance Co., 243 S. C. 388, 134 S. E. (2d) 206. By virtue of the statutory provision the policy here insured appellant “against loss from the liability imposed by law for damages arising out of the ownership, maintenance or use of” the insured motor vehicle. I respectfully submit that the language of the statute does not restrict or limit coverage to an in personam liability or judgment against appellant, but provides for coverage against all loss from liability imposed by law for damages arising out of the ownership, maintenance or use of the vehicle. It is true that Section 45-551 of the Code, the attachment statute, imposed no personal liability upon the appellant, but it did impose upon appellant liability for the loss of either his automobile, or the value thereof, to the extent of the damage sustained by the innocent party, and the loss of such automobile, or its equivalent value, is to my mind clearly a loss from a liability imposed by law for damages arising out of the ownership and/or use of such motor vehicle.
What is now Section 45-551 of the Code was originally enacted in 1912, forty years prior to the enactment of the Motor Vehicle Safety Responsibility Act, but it is in para materia with said act in that the purpose of both acts is to protect persons injured or damaged through the negligent operation or use of automobiles. The legislature in adopting the latter act was of necessity cognizant of the fact that the loss of a person’s automobile, or the value thereof, by virtue of Section 45-551 was a loss imposed by law for damages arising out of the ownership, maintenance or use of a motor vehicle.
By the plain language of the statute it seems clear to me that the appellant here had coverage against the loss sustained. Websters’ International Dictionary, 3rd Edition, gives as the first definition of the word “loss” the following,
“The act or fact of losing; failure to keep possession; deprivation.”
*402The word “loss” is a relative term and means failure to keep that which one has. In re Gordon, 317 Pa. 161, 176 A. 494, 498; Foehrenbach v. German-American Title & Trust Co., 217 Pa. 331, 66 A. 561, 563, 12 L. R. A., N. S., 465; First National Bank & Trust Co. of Port Chester, N. Y. v. New York Title Ins. Co., 171 Misc. 854, 12 N. Y. S. (2d) 703, 711.
Here the appellant clearly lost that which he had and his loss resulted from the liability imposed by law for damages arising out of the ownership and use of the insured motor vehicle. The judgment of the lower court should, therefore, be reversed and the cause remanded.
Brailsford, J., concurs.